Citation Nr: 1731044	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to November 1969.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

A videoconference hearing before the undersigned Veterans Law Judge was held in August 2016.  The hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported treatment for his left knee at a VA medical facility in the 1970s.  These must be requested.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Furthermore, the Board finds the record would benefit from obtaining another opinion as to whether the Veteran's left knee disorder is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding records pertinent to the issue on appeal, notably VA treatment records dated in either 1973/1974 or 1976 from the Kenai, Alaska VA medical facility.  The Veteran should be asked about the existence of any non-VA treatment records, to include any private records.  If records are not available, the Veteran should be so informed.

2.  Then afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the left knee disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For any diagnosed disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was incurred in service or is otherwise related to service.  The rationale for the opinion(s) must be provided, with consideration of the competent histories of in-service injury and the January 2010 VA X-ray report revealing a finding of possible old trauma to the left patella.    

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




